                        Case 8:20-cv-03259-GJH Document 1 Filed 11/10/20 Page 1 of 6
prosç1(Rev,12/16)CompllfnlfcrâCwllCe                                                                           N0: 1# 2221

                                      U M TED STATES D ISTRICT C OURT.                                       Y œ
                                                                                                               r                .
                                                                        forthe
                                                                       Districtof

                                                                          Division

                                                                                 C% eNo. N J y âô :? 3:64
                                                                                                 .




                                                                                           (toàe.
                                                                                                /zl/e#inbytheClerk'
                                                                                                                  sfplcc)
                         Adrian Petrus
                        Piaintels)
X rflethefullaapœ ofeachplaintt whoïa/àagthœ complamt
J/'l/* namesofalltàeplamt@ c/aao/'linfllespacea#ovd,                             JuryTrial:(checkone) Z Yes Z No
pleosewr/l: ''seeattached''IzlthespaeezlAltfurlat
                                                :/lan zzz#zflrltlncf
pagewithflle/lllliato/laz- ,r,l
                                -V-




                        KR Conkacting
                         De#nanntls)
F rite1/le/1/1nameofeochA/eatfcafwhof.  NbeingJxez f/'fàe
rlcrlezofaIl//*de-tènrl
                      nntxc/aaolWf'nf/le'paceabove,ple-e
wrilenseeattached''fa * Jrtzceandattachanzzzfëlzllsntzfw .ge
wlth f& .#zl
           /lu'to/atzlzleAl


                                               CO M PLM N T FO R A C IV IL CA SE

1.        TheParti- to This Com plailt
          A.        ThePIZRtl7 s)
                    Providethe informxtion O low foreach plaintil nsm ed in thecom plaint.Attach additionalpagesif
                    needed.
                              Nam e                                    Adrian Petrus
                              StreetAddress                            4509 38Z place
                              Citv and County                          Bx ntwoM Prince Geom escounw
                              State and Zip CM e                       M o land 20722
                              Telo honeN um ber                        240-417-5248
                              E-mailAddress                            asvic ooo@ icloud.com

          B.        TheDefendantls)
                    Provide the inform ation below foreach defendantnam ed in the complaink whetherthedefendantisan
                    individual,agovem m entagency,an organizm ion,ora corporation. Foran individualdefendant
                     includethemrsonbsjobortitle(kknown).Attachaddiuonal1% % ifneeded.
                                                                                                                            pal lof 7
                   Case 8:20-cv-03259-GJH Document 1 Filed 11/10/20 Page 2 of 6
PD Se1(ReY 12/!6)Compla tforaclvdCax

                œ fendantN o.1
                       N am e                     KR Conkacting
                       Job orTitle (ifknown)
                       S- tA ddress               223 N Prospectst# 105
                       City and County            Halerstown W œshington countv
                       State and Zip Code         M aryland 21740
                       TelephoneN umber           301-7977569
                       E-mailAddress(ifknown)     bkuhlman@ krcont.com

                DefendantNo.2
                       N am e
                        Job orTitle (if- n)
                        StreetAddress
                        City and County
                        State and Zip Code
                        Telephone Num ber
                        E-m ailAdA ss (Ifknown)

                DefendantN o.3
                        Nam e
                        Job orTitle (:fknown)
                        Strœ tA ddxss
                        City and County
                        State and Zip Code
                        TelephoneN um ber
                        E-m ailAddress(éf- own)

                DefendantNo.4
                       Nam e
                        Job orTitle of- own)
                        SkeetAddress
                        Ci* and Countv
                        State and Zip Code
                        TelephoneN um ber
                        E-mailAddx ss(Irknown)




                                                                                  Pe e2of 7
                   Case 8:20-cv-03259-GJH Document 1 Filed 11/10/20 Page 3 of 6
1% S:I(Rçv.12/16)ComplwmtforwC1vIlCa

H.      BaxisforJurlsdletiox

        Federalcolleqax coll- oflimitedjurisdiction(limite power).Generally,onlytwotypesofcasescanbe
        henrd in federalcoM :cases involving a fH eralquestion and casesinvolvingdiveoity ofoitizenship ofthe
        parties.Undc 28U.S.C.9 1331,acnqearisingunderthoUnite StatesConsitution orfederallawsortreaties
        isafederalquestioncase.Under28U.S.C.j 1332,acaseinwhich adtizenofoneStattsutsacitizenof
        anolerStateornation and the amotmtath-fnt'e ismorethan $75,000 isa diversity ofcitizenship c% e. In a
        diversity ofcitlzM ship r>qe,no defendM tm ay be acitizen ofthe smne Stnte asany plaintis.

        W hatisthebœsisforfederalcoM jurisdiction? (checkallrllcllY l
                                                                    y?
             Z Federalquestion                        Z Diveoit.
                                                               yofcitianship

        Fillouttheparagraphs inthissection thatapply tothis case.

        A-      IftheBasi:forJurisdictionIsaFe eralQuatioh

                Listthesc ifk federalstamtes,federalA aties,and/orprovisionsofleUnitedStatesConstitutiontI:M
                are atissue m thiscase.
                  Discrim ination underAm erican disability act2008.
                  Article13oftheCollœtiveBargainin!An emmlt(CBA ) isinviolationforRighttopditioninthe
                  United Ststeq.Petition Clause oftheFirstAm endm entto theUnite States ConstitutionscBA are m eant
                  to keep litigantsoutofcourtn e CBA was notagrœ d ingood faith by thecom pnay orUNION .
                  Company also forcing Veteransand otherem ployeesto buy health insurancew hilethe em ployeesor
                  veteransalready have health coverage,thisisuncosthutionalandthe com pany ignoring the guidelines
                  setfolth by G S when itcomesto Servicecontraclagreem ent,
                  Discrhnination againstProtected Vœ ran underV idnam Era Ad.
                  Com pany failing to comply with W orkea Com p Law s.
        B.      1#the Ba,isfor Jue iclon 1:Diveaity ofCitizenship

                         ThePlaintië sl
                         a.      lfthe plaintiF isan individllsl
                                 n e plaintiF, (v me)                                            1isa citizen ofthe
                                 State offname)

                         b.      lfthe plaintiF isacoa oration
                                 n e plaintx , tnamel                                            ,is incom orated
                                 tmdertlze lawsofthe Stateoftnantel                                                 .
                                 and has itsprincix lplaceofbusinessin tlw State oftnamel


                         (Ifmore/&znoneplaintl
                                             y isalplelin//e complaint,* œ/;*1G ditionalpageprovidingr/le
                         sameinformationforeachH ïrfozlzzfplaintf )
                2.       n eDefendantts)
                         a.      Ifthe defendantisan individual

                                                                                                           Page3 of7
                     Case 8:20-cv-03259-GJH Document 1 Filed 11/10/20 Page 4 of 6
PD Se1(Rev 12/16)Compla tfor*CwllCax

                                The delknfunt. (name)                                         ,isa citizen of
                                tlle Stateoflnamel                                         . Orisa citizen of
                                 (forelgnnanon)                                  .

                        b.      lfthe dlfomdantisa corpom tion
                                The defendant (name)                                       sis incoo orated under
                                the laws ofthe State oftnantel                                       .and hasits
                                principalplace ofbusino sin tlle Stateof(name)                                   .
                                Orisincow ratedundertheIawsof(foreiv ntm'
                                                                        /4
                                and bsq its principalplaceofbusinesshl(= me)                                       .

                        (Ifmoref/azponedefendy tisntz-dtfinràecomplaint,J//fzcàtzzladditionalpageproviding the
                        sameinformationforecc/ladditional&.AlWm,l.
                                                                 )
                3.      The Am ouatin Coneoversy

                        The am ountin controversy-the am otmttheplaintiF claim sthe defendantow esortbe amountat
                        stake-ismoreth% $75,000,notcounting interestandcostsofcottrt,bœatlseleapuinlk




m .     Statem eptofClaim

        W rite a shortand plain statementofthe claim .IM notmake legalarguments. Stateasbrietly aspossible the
        facts showing thateach plaintiffisentitled to thedamagesorotherreliefsought. Statehow each defendantwas
        involved and whateach defendantdid thatcaux d the plaintiF harm orviolated theplaintif srights,including
        thedatesandplaxsofthatinvolvementorconduct.Ifmorethatloneclaim isœsserte; numbereach claim and
        write ashortand plain e-em entofeach claim in asepnrnte paragraph.Aftnah additionalpagesifne ed.




                                                                                                        Pwgt4of 7
                   Case 8:20-cv-03259-GJH Document 1 Filed 11/10/20 Page 5 of 6
ProStltRrv 12/16)Comple tfor*CwllCa

        OnJanuary23d2019Igotinjuredonthejob,iwastakingtoER byAbulancefrom work,theER dœtortoldme
        tofollow upwithmydoctorfortreatmentofmyinjua.ARerfollowimgupwithmydoctorNetookmeoFwork
        and starttreatmentrmy attom ey iiled forworkersComp in D iskictofColum bia workerscom p.Afterevery
        doctorvisitisend in thenote from the dœ torstating Iwas totaldisable dm ing theperiod oftim e.Iw asunder
        workem Comp Io ve atthe tim ealld evelythimg wasfmew ilh the employertmtilnew l1R M lnngtrRhonda
        JeFeo send m e an emailintroducing herselfand inform ed me thatihavo to pay for:* 1th insum nce.this wason
        4-1s-19.Irepliedbackthatiwasforcedtobuythehealth insuranceand IhaveVeterM AFm'm (VA )healtll
        coverageand according to the CBA ifyou have Health Coverageyou can waive thehealth insurance but
        com pany did nothonore the CBA and clsim ed veteranghasto bt 70% disable in orderto w aive medical
        insllm nce.theV A health coverageit'sthe sam e foral1VeternnRno matterifyou aredisableornot,thedœ lors
        and hospik lstreatsallveteransthen m e. Ialso inform ed herthatIwmson work- comp and ihave notbeen
        paid yet,wehave a healing on 4-28-19 w itb workerscom p .During tlw hesring theattorney forthe
        company/insurancedidnotshowedupclaiminghenevergotmyfilevn eAdjusterfortlleinsumncecom- y
        w ason vacation until5-6-19,we agreed to waituntilshe rdurnsfrom vacation to getthefile and have another
        hean'ngthatweek.
         OnMay'
              X 2019justadayaReradjusterrettu'
                                             nfrom vacationirecivedantmailfrom M ondaJeflbrsHR
        M anagerforKR Contracting thatiwasflred,Iresporled back saying thatyou canftflre m ewhileon workeo
        com p and herresm nd was,W edon'thavea rw ortofyoubeen on workerscom p.Atthistim etheIm ion got
        involvedand thex mpany reinsà ted me on M ay 9* thistim ethecom pany Im plied and putitin writingthati
        wason FM LA,thiswasl e flrsttim tthecompœ ny Implied thalthey are using FM LA butgavem euntilthe enf
        ofM ay to reto back to work.FirsttbeFM L,A can notbe back dated,k isth*com pany duty to inform m eif
        they w= tto use FM LA along side with workem comp leave,theflrsttime thecompnay used orimplied FM LA
        wasM ay 9* and therfox my 18weeksofFM LA started M ay 91 . Asadiabetic ittakes longertim e form eto
        healfmm anyinjuriesO dthat'swhypeoplewithdiae ticarvproteeedunderAmericu disabilityactaalso
        underthenew a ericmn disability ad of20:8 shortterm disability of4 m othsormox are also protected and tbe
        comc ybyimplyingthatIhavetobeclearbythedootorbyMay3l*2019wasnotaccomodatimgmy
        disablllty and discrim inpte.
                                    d againstAm erican disability actând M icle 5 ofthe CBA .w hen Gnaly iw ascleared
        to com eback to work the com pany claimed Iwasno longerwith the company dueto section 8.5 oftheCBA.
        how everthatsection dœ snotapply to m e becauseIneverrequested in writing to be on unpaid m edicalleave.I
        w ason workea com p leave and thecompany putm e on FM LA on m ay 9* so thexfox section 8.5 isfor
        em ployœ sthatdo notqualify forFM LA butbeen * ,11com pany forover90days.
        Due to compony rofusal, wrongfultermination,and notIxen paid form y workerscomp leave,my Gnace took a
        hugehit,Ihadhardship*ndiwasunabletokeep upwithbillsirce1didnotworkbothjobsandfinaly ionlyhad
        onejobbutineedd inx mefrom bothjobstokeepupeithbills,thishardshiploweredmycreditscore,iwas
        tmable to gd aloanm odilcation on tNetwo propediesand faced forclosure on b0t11prom rtiesand forced m eto
        tlleforbankmpcy.Also thissituation created depa ssion and lotsofstresson m e.now ihaveto take mqdication
        tod>lwithmydepression.n eCompryrefusingtoevengoingtoArbi% tion.'lhe5dayswem notenoughto
        gothruEEOC orevnfindingamdtslkmgtoanattomeyaftertheUniondecitednottofileacharge.

W .     Relief

        State brieily and precisely whatdxmagesorotherreliefthe plaintiffasksthecoud to order.Do notm ake Iegal
        arguments. Include any basisforclaim ing thatthe wrongsalleged are continuing atthepresenttime.Include
        the a ountsofany actualdsm agesclsim ed forl e actsalleged and the basisforthese am ounts. Include any
        punitive orexem plae damagesclaim ed,the am ounts,and tllereasonsyou claim you areentitle to actualor
        punitivem oney dam ages.




                                                                                                             Plgesof 7
                   Case 8:20-cv-03259-GJH Document 1 Filed 11/10/20 Page 6 of 6
1% SrItR4v 12/16)Complamtfo#aClYllC,
                                   a

        Due to disorim ination and w rongfullterm ination iw u forced to flleforbankrupcy,my creditgotdestroyed,
        finaly1wasabletocomeoutoflxemknlpcyunderunderslandimgthatigetfundsforsellinjproNries,yetstill
        dealing w ith thatand itlookslikesoon Im ighthave to go % ck unlessican sellal1proptnes.becauseofthe
        depressionandcreditdsmegewillbehardformetoilnda2ndfulltimejob.a1ljobsgoesbasedonyourcredit.I
        can'tgetasecretclerance Y causeofm y cm ditatthustime.Ido havea1lpropertiesforsaleand two armunder
        appY alamountand stillcan'tgetth* sold.AlsoiwasA ingtorefmcetheIoansthatcouldhad savedme
        betweenthetwoprol- iesin interestaloneoverthentxt30yeaa arolmd$400,0* to$500,000 duetotlle
        lowestinteotrates,butbœ ause ofmy cx ditscores iomn'
                                                           tythepm peliesw- my retinnentnestsince the
        companytx kthemoneythatsupm sedtogoto401K topayforhealthinslxmnceididnotwantornee; tberfore
        now iw11lnothavea retirm entnestatal1. asfortlam age on lostincom e forpastand futum isanywhex Y tween
        $100,000to$2,250,0*,painandsuFerimg,punitivednmageshouldbeappliedA ausethecompjnyignorsthe
        laws,guidelinesselbyDOL orIR: ignoringtheCBA.theamountshould beup tothecoul todeclde.

V.      Certm a tion and Closing

        UnderFederalkuleofCivilPrœ edure 11,by signing below,Icertify to thebestofmy knowledge,inferm ation,
        and O liefthatthiscomplaint:(l)isnotbeingpresentedforanimproperpurm se,such astohnmqs,cause
        unnecm sary delay,orneedlessly increasethecostoflitigation;(2)issupm rte byexisting law orby a
        nonfrivolousargumentforextendingyme l   'fying,orreveDingexisting law;(3)thefadualcontentionshave
        evidentiae supN rtor,ifsm cifically so identiled,willlikely haveevidentie supportaqera Kasonable
        op/ ltunityforfurtherilwestigationordiscove :Od(4)thecomplaintotherwisecomplieswiththe
        R quirem ontsofRule 1l.

        A.       ForPaM a W itàoutan Attorney

                 lagreeto m ovide tlzeClerk'sO m cew ith any changesto my addm sswhere case-x lated papersm ay lx
                 servtd.Iunderstand thatmy failure to kœ p a cunvntaddresson 5le with theClerk'sOm ce m ay result
                 in thedism issalofm y case.

                 Date ofsigning:           11/042 020


                 Signhtux ofPlaintif
                 Printed Nam eofPlaindf      Adrian Petrus

        K        ForAttorneys

                 Dateofsigning:         1lvlO-
                 Signatulv ofAttorney
                 Printed Name ofAttorney
                 BarN umber
                 Nam e ofLaw Finn
                 StreetA ddress
                 Stateand Zip Code
                 TelephoneN um G r
                 E-m ailAddress

                                                                                                           Page6 of1
